Citation Nr: 0428753	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  01-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  What evaluation is warranted for basal cell carcinoma and 
actinic keratosis involving the face from January 4, 2000?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2000 and March 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


FINDINGS OF FACT

1.  The veteran did not have chronic hemorrhoids in service.

2.  The veteran does not have a current diagnosis of 
hemorrhoids.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in March 2001 
substantially complies with the notice requirements found in 
38 U.S.C.A. § 5103.  To this end, the appellant was informed 
of evidence needed to support his claims, the type of 
evidence VA would obtain, and evidence and information he was 
responsible for providing.  

While it is clear that the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not necessarily 
result in prejudice to the appellant.  

In addition to that which has already been noted, the record 
reflects that the appellant was provided with notice of the 
rating decisions from which the current appeal originates.  
The appellant was provided with a statement of the case and 
supplemental statements of the case that notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate this claim, he is familiar 
with the law and regulations pertaining to this claim, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claim.  Based on the 
procedural history of this case and statements from the 
veteran, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The veteran stated he received 
treatment through VA and those records were obtained and 
associated with the claims file.  In addition, he was 
provided an opportunity to undergo a rectal examination, but 
he repeatedly declined.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  Moreover, the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  Therefore, the 
appellant is not prejudiced by the Board proceeding to the 
merits of the claims.  See Bernard v. Brown , 4 Vet. App. 
384, 392-94 (1993).

Factual Background

Service medical records include an enlistment examination and 
report of medical history dated in August 1968.  The medical 
history noted piles or rectal disease, but there was no 
evidence of hemorrhoids at the time of examination.  In 
December 1969, the veteran was treated for several small 
external hemorrhoids.  The remaining service medical records 
did not contain any reference to hemorrhoids.

The veteran underwent a VA examination in April 1995, but 
declined undergoing a rectal examination at that time.

Records from the Manchester VAMC dated in January 1999 
indicated that a rectal examination did not reveal any 
masses.  In February 2000, the veteran reported that he had a 
history of hemorrhoids for years.  

The veteran's brother submitted a statement in March 2001.  
He stated that the veteran suffered from hemorrhoids when 
they served together.

During a personal hearing in January 2002, the veteran 
testified that he did not have hemorrhoids at the time he 
entered service.  He was only treated once for hemorrhoids in 
service, although they continued to bother him while in 
Vietnam.  He currently had flare-ups two to three times a 
year.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).  

In the present case, there is no medical evidence to show 
that the veteran had a chronic hemorrhoid problem in service 
or post-service.  Although he reported a medical history of 
piles or rectal disease at the time he entered service, an 
examination at that time did not reveal any hemorrhoids.  
Despite the fact that the veteran and his brother indicated 
that hemorrhoids were a recurrent problem in service, medical 
evidence only showed treatment on one occasion.  Moreover, 
post-service medical records do not show that the veteran was 
ever treated for hemorrhoids.  When the veteran was examined 
in January 1999 he declined undergoing a rectal examination.  
Findings from a January 1999 examination could have 
potentially provided information to support the veteran's 
claim; however, he refused to undergo a rectal examination.  
The veteran has otherwise not presented any clinical evidence 
that he currently suffers from hemorrhoids.  Equally 
important, he has failed to present any competent evidence 
that any current hemorrhoids are related to his active duty 
service.

As shown by the facts, there is no evidence to support 
findings that the veteran had a chronic hemorrhoid disorder 
at any time during service or after service.  In light of the 
foregoing, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is not applied and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hemorrhoids is denied.


REMAND

After reviewing the record, the Board finds that additional 
development is necessary to assist the veteran in obtaining 
evidence in support of his claim for a higher initial rating 
for his skin disorders.  Since nearly three years have passed 
since the veteran last underwent an examination for his skin 
disorders, the findings may no longer be an accurate 
reflection of the current level of impairment.  For this 
reason, the veteran should be scheduled for an examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for skin 
disorders since April 2003.  Thereafter, 
the RO should attempt to secure these 
records.  Any pertinent records obtained 
should be associated with the claims 
file.  In particular, records from the 
Manchester VA Medical Center should be 
obtained.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the appellant, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative must be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  

3.  Upon completion of the development 
described above, the veteran must be 
afforded a dermatology examination to 
ascertain the nature and severity of his 
service-connected basal cell carcinoma 
and actinic keratosis.  The claims folder 
must be provided to and reviewed by the 
physician.  All tests or studies 
necessary to make this determination 
should be ordered.  The physician should 
conduct the examination in accordance 
with the latest AMIE worksheet for skin 
disorders.  All findings should be 
reported in detail.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim of entitlement to 
a compensable rating for skin disorders.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



